Title: From George Washington to John Jay, 9 July 1779
From: Washington, George
To: Jay, John


        
          Sir
          New Windsor July the 9th 1779
        
        On the 1st Instant I transmitted Your Excellency a copy of a Letter I had received from General Gates, advising that a number of Vessels with Troops, had left Newport and directed their course up the Sound. I had previously on the 27th from the intelligence obtained through different Channels that the Enemy intended to draw a part or the whole of their Troops from Rhode Island, requested him in case of the former event, to detach a proportionable part of his force to this Army—and of the latter to march himself with the whole of it. Upon receiving General Gates’s Letter of the 25th which ascertained the sailing of part of the Enemy’s force from Newport I wrote him, if he had not detached any troops from his command in consequence of my requisition of the 27th and if the detachment of the Enemy which he had mentioned to have sailed, had not returned or were not acting in his vicinity, to dispatch Glover’s Brigade. I was induced to these measures from a view of the comparative strength of the two Armies in this Quarter—from the precarious if not dangerous situation Our’s would be in, if the Enemy’s should be reinforced, without an equal augmentation on our part—from a strong probability that they had some serious attempt in contemplation this way; & from the little prospect after such a diminution of their force there, of their acting otherwise than defensively in that Quarter—or of General Gates’s being able to act offensively against them—if no part of his command were withdrawn. The detachment from Newport disembarked at White Stone and according to some accounts came as far as Hellgate.
        On the 4th the Enemy embarked a body of Troops at Frog’s neck on the sound, consisting from the best information, of Grenadiers, light Infantry and a few Hessians amounting to about Eighteen Hundred— tho some accounts make them more, and proceeded Eastward. I did not receive intelligence of this, till the afternoon of the 7th having been absent from Head Quarters from the morning of the preceding day on a visit to our outposts below—and those lately established by the Enemy, when, from an apprehension that they might intend a sudden incursion into the State of Connecticut, I dispatched an Express to His Excellency Governor Trumbull—and to the Commanding Officer of Glover’s Brigade, advising them of the movement, and directing the latter to proceed by some rout not far from the Sound, that he might with greater facility form a junction with the Militia and co-operate with them in case the Enemy should make a descent. I have not yet heard what is the Object of this party; but we have it by

report, that they have landed at New Haven, and most probably for the purposes of plundering and perhaps burning, as these appear to form a considerable part of their present system of War. Besides plundering and burning, another object may be to distress and injure the harvest, by alarming the Militia and calling them out for the protection of the Coast.
        Inclosed Your Excellency will receive a Copy of a Letter from Colo. Sheldon to General Heath, containing an account of a skirmish between a detachment of his Regiment and a body of the Enemy’s Horse on the morning of the 2d near Bedford—and of their destroying a meeting and two or three dwelling Houses.
        The main body of the Enemy at present is at and in the vicinity of Philipsburg. At Verplanks and Stoney points, they have sufficient Garrisons to occupy the Works, which appear from a near view, to be very strong, particularly those on the latter. I am exceedingly mortified that the circumstances of the Army in respect to numbers, oblige me to a mere defensive plan, and will not suffer me to pursue such measures as the public good may seem to require and the public expectation to demand. I hope it will be remembered that the Army has been diminished by the expiration of the term of service of a number of the Troops—that it is daily lessening from the same cause—that a considerable part of our remaining force is detached upon the Western expedition—and that scarcely a single man has taken the field from any of the States except from New York and Virginia—and that these are employed in Other Quarters.
        I have been honoured with your Excellency’s Letter of the 30th Ulto—and with the several papers to which it refers. The situation of Affairs will not permit Doctor Shippen’s trial to be entered upon for som⟨e⟩ time. General Arnold’s will of course precede it, which has hitherto been and is yet necessarily suspended.
        From the small exertions that have been made I have but little hopes, that the Batallions will be filled or even made respectable, tho it is a matter infinitely interesting. The business unhappily has been taken up so late by the particular States, that the Levies or Recruits which may be raised, will not be of half the service they ought. Instead of being in the Field at the opening of the Campaign—they will not join till towards the close or at least before the middle of it—and the greater part of their time will be in Winter Quarters. I have the Honor to be with great respect & esteem Yr Excellency’s Most Obedt sert
        
          Go: Washington
        
        
          P.S. Since writing the above I have received a Letter from Gover Trumbull respecting the Detachment of the Enemy which went up

the Sound, of which I inclose your Excellency a Copy. I have also heard that the Enemy reimbarked at New Haven—and have relanded at Fairfield. I have directed Glover’s Brigade to halt in Connecticut at this interesting crisis till farther Orders.
        
      